IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0687
                            Filed September 1, 2021


IN THE INTEREST OF A.B.-L.,
Minor Child,

B.L., Father,
       Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Benjamin J. Bragg of Bragg Law Firm, P.L.L.C., Clive, for appellant father.

       Thomas J. Miller, Attorney General, and Chandlor Collins, Assistant

Attorney General, for appellee State.

       Michael Sorci of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.




       Considered by Mullins, P.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

       The father of A.B.-L. appeals the termination of his parental rights to the

child. On appeal from an order terminating parental rights, our rules of appellate

procedure require the petition on appeal to substantially comply with form 5 in rule

6.1401. Iowa R. App. P. 6.201(1)(d). This form requires the appellant to state the

legal issues presented for appeal and to “state what findings of fact or conclusions

of law the district court made with which you disagree and why, generally

referencing a particular part of the record, witnesses’ testimony, or exhibits that

support your position on appeal.” Iowa R. App. P. 6.1401-Form 5. The form also

notes that “[g]eneral conclusions, such as ‘the trial court’s ruling is not supported

by law or the facts’ are not acceptable.” Id.

       The father’s petition fails to substantially comply with form 5 in rule 6.1401.

In his petition, the father identifies two issues: 1) “Whether termination of the

appel[l]ant’s parental rights [was] in the child’s best interest” and 2) “Whether the

juvenile court erred when it terminated the parental rights of the father under Iowa

Code section 232.116(1)(h).” Beyond presenting these two issue statements, the

father makes no argument in support of his request that we reverse the juvenile

court’s order terminating his parental rights. He cites authority, but he does not

note any findings of fact or conclusions of law with which he disagrees, makes no

argument how the cited authority applies or why the cited authority warrants

reversal, and does not offer any reasons why the juvenile court should be reversed.

“To reach the merits of this case would require us to assume a partisan role and

undertake the appellant’s research and advocacy. This role is one we refuse to

assume.” Inghram v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974).
                                           3

We consider the father’s claims waived. See Hollingsworth v. Schminkey, 553

N.W.2d 591, 596 (Iowa 1996) (“When a party, in an appellate brief, fails to state,

argue, or cite to authority in support of an issue, the issue may be deemed

waived.”); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will not

speculate on the arguments [appellant] might have made and then search for legal

authority and comb the record for facts to support such arguments.”); In re D.S.,

No. 16-1149, 2016 WL 5408175, at *1 n.1 (Iowa Ct. App. Sep. 28, 2016).

      Although we have concluded the father waived his claims on appeal, our

primary goal is to determine the best interest of the child. See In re M.M., 483

N.W.2d 812, 814 (Iowa 1992). Consistent with that goal, we have conducted a de

novo review of the record and conclude ongoing concerns about the father’s

substance abuse and domestic abuse and his inconsistent participation in services

provide clear and convincing evidence to support termination of the father’s

parental rights. Accordingly, we affirm.

      AFFIRMED.